Appeal from a judgment Supreme (Lamont, J.), rendered February 8, 2001 in Albany County, convicting defendant upon his plea of guilty of the crime of robbery in the first degree and criminal use of a firearm in the first degree.
Defendant pleaded guilty to the entire indictment charging him with the crimes of robbery in the first degree and criminal use of a firearm in the first degree for his active participation in a May 11, 2000 armed bank robbery. No promises were made concerning sentencing. Defendant was subsequently sentenced as a second felony offender to concurrent prison terms of 20 years on each count, followed by five years of postrelease supervision. We are unpersuaded by defendant’s sole contention on appeal that the sentence imposed was harsh and excessive. A review of the record reveals that Supreme Court considered defendant’s personal and family background as well as other mitigating factors—including his plea—in imposing the sentence, while also giving due regard to the violent and terrorizing nature of the crimes committed. Given the seriousness of defendant’s conduct, we find no abuse of discretion or extraordinary circumstances warranting a reduction of the sentence imposed (see People v Sipe, 7 AD3d 827 [2004]; People v King, 277 AD2d 708, 712 [2000], lv denied 96 NY2d 802 [2001]; People v Paige, 266 AD2d 587, 588-589 [1999], lv denied 94 NY2d 827 [1999]; see also People v Horsey, 304 AD2d 852, 853 [2003], lv denied 1 NY3d 573 [2003]).
*819Cardona, P.J., Peters, Spain, Mugglin and Rose, JJ., concur. Ordered that the judgment is affirmed.